In this proceeding by the executors for judicial settlement of their intermediate account, the appeals are from portions of a decree of the Surrogate’s Court, Kings County, dated January 15, 1970, settling the account. (1) Three legatees appeal, as limited by their brief, from so much of the decree as awarded Geist, Netter & Marks, Esqs., $237,500, less certain amounts theretofore paid, for legal services to the estate, plus interest on the unpaid balance of said award up to the date of the decree. (2) The United States of America appeals, as *629limited by its brief, from so much of the decree as made said award, plus interest, and as made the following further awards for services to the estate: to Feit, Tepper & Greenhill, Esqs. $7,500, less an amount theretofore paid, for legal services; to Ferro, Berdon & Co. $18,750, less an amount theretofore paid, and to N. H. Bushan & Co. $4,000, for accounting services; to Arthur Filler $3,901.50, for other services; and to the guardian ad litem for certain infant parties $12,000, for his services. Decree modified, on the law and the facts and in the exercise of discretion, by (1) reducing the award to Geist, Netter & Marks, Esqs., to $120,000 and accordingly reducing the unpaid balance thereof to $90,700; (2) striking out the award of interest to Geist, Netter & Marks, Esqs.; (3) reducing the award to Feit, Tepper and Greenhill, Esqs., to $6,000 and accordingly reducing the unpaid balance thereof to $4,125; (4) striking out the award to N. H. Bushan & Co. and substituting therefor a provision that said firm’s claim is disallowed, without prejudice to the firm’s submission of an amended petition to the Surrogate’s Court, sufficiently setting forth the services it rendered to the estate, the necessity thereof and the time expended in the rendition thereof, and without prejudice to the rights of the United States, as objectant, to examine said firm concerning its services; and (5) reducing the award to Robert B. Brady, Esq., as guardian ad litem, to $6,500. As so modified, decree affirmed, with $20 costs and disbursements to all parties appearing separately and filing separate briefs, payable out of the estate. In our opinion, in the light of the record herein, allowances for the attorneys’ and the guardian’s compensation were excessive to the extent indicated herein. Moreover, we note that the record herein indicates that additional attorneys’ fees will be requested for services rendered up to the date of the filing of the above intermediate accounting by the executors, for services to be rendered up to the times when the executors shall file their final accounting and such final accounting shall have been judicially settled, and for services to be rendered up to the time when the trust and other legacies provided for in the testator’s will may be paid over as directed by the will. Predeeree interest on the compensation fixed for Geist, Netter & Marks, Esqs. is disallowed for the reasons stated in the companion appeal in Matter of Aaron (37 A D 2d 626). Hopkins, Acting P. J., Munder, Latham, Gulotta and Brennan, JJ., concur.